DETAILED ACTION
This office action is a response to the Request for Continued Examination (RCE) filed on December 9, 2021.
Claims 1-16 are pending.
Claims 1-16 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 9, 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised and set forth below according to the amended claims (See Office Action).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kano et al. U.S. Patent Application Publication 2019/0036702, hereinafter Kano, in view of Hunt et al. U.S. Patent Application Publication 2018/0158034, hereinafter Hunt, and Watanabe et al. U.S Patent Application Publication 2018/0323964, hereinafter Watanabe.

Regarding Claim 1, Kano discloses a blockchain network (Abstract; Figure 1, 2, 5 and 6), the blockchain network comprising: 
a first node configured to send a transaction validation request for a transaction using a peer-to-peer (P2P) network (Step 6 and 7 of Figure 6; Paragraph [0029] The transaction processing network 1 is a peer to peer (P2P) type network; Paragraph [0050-0051] Each of the private nodes 2b that received the recording request of the transaction Tr verifies the signature attached to the recording request using a public key corresponding to the secret key of the source of the transfer. In Step 5, a block is generated in one of the private nodes 2b. The block is a 
and a second node, configured to validate the transaction in response to the transaction validation request from the first node (Step 7-9 of Figure 6; Paragraph [0052-0057] processing of the private node 2b that received the approval request of the block, that is, the request destinations B to D of approval. an approval result with a signature is generated. In a case where the block can be approved, as illustrated in FIG. 8(b), the signature by the own secret key is entered in a column assigned to the own node 2b among the signature columns for an approval destination. The approval result with the signature is transmitted to a request source A of approval.), 
and further configured to inform the first node of an approval of the transaction using a P2P network in response to the validation (Step 9-10 of Figure 6; Paragraph [0057-0058] The approval result with the signature is transmitted to a request source A of approval. validity of the signature attached to the approval result is verified using public keys of the request sources B to D of approval (Step 10). In a case where it is determined that the request destination of approval is valid, the processing proceeds to Step 11), 
wherein the first node sends a notification message indicating completion of the transaction to a third node using a P2P network in response to the approval (Step 12 and 14 of Figure 6; Paragraph [0059-0060] a notification that the finalized block is newly added is transmitted to the whole of the transaction processing network 1 including the other nodes B to D connected to the own node A. Upon receiving the notification of the finalized block, all the nodes 2 add the finalized block to the own database 4a after verifying a signature of a 
Kano discloses the blockchain network of Claim 1 where a transaction validation request for a transaction using a  peer-to-peer network is validated but fails to explicitly disclose each node in the blockchain network being able to be dynamically assigned different function for a given transaction that can be executed in parallel, the first node, the second node and the third node each being configured to be dynamically assignable different functions for the transaction, the different functions of the first, second and third nodes being executable in parallel.
However, Hunt more specifically teaches each node in the blockchain network being able to be dynamically assigned different function for a given transaction that can be executed in parallel, the first node, the second node and the third node each being configured to be dynamically assignable different functions for the transaction, the different functions of the first, second and third nodes being executable in parallel (Figure 1; Paragraph [0004-0006] method that includes at least one of receiving an ordered set of proposed transactions intended for inclusion in a blockchain block, creating a lattice structure containing the proposed transactions for the blockchain block, the lattice structure comprising a top and a bottom and a plurality of nodes representing the proposed transactions, determining an order of execution of the proposed transactions for the blockchain block via the lattice structure, and processing the proposed transactions in the lattice structure in parallel based on a configuration of the lattice structure;  Paragraph [0023-0028] Validation of transactions can be parallelized on the same, or collaborating application systems, and transactions can be reordered without affecting consensus, for properly behaving (i.e., non-faulty) validating peers, by observing dependency relationships 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kano with the teachings of Hunt. Hunt provides solution which enables serializing computing resources and dependent transactions so as to maintain an effective order before to execution. The method enables identifying upcoming transactions to dynamically reorder an execution of transactions, thus optimizing performance of a block-chain system (Hunt Abstract; Paragraph [0001-0006]).
Kano in view of Hunt disclose the limitations of Claim 1 but fail to explicitly disclose the first node being configured to broadcast information that does not include a virtual currency to the second node and the third node in the blockchain network.
However, Watanabe more specifically teaches the first node being configured to broadcast information that does not include a virtual currency to the second node and the third node in the blockchain network (Paragraph [0012] Various blockchain transactions including contract agreements; Paragraph [0051-0071] Broadcasting of updated data to other apparatus via the P2P network. Thereby, up-to-date data generated within the computer is shared with other 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kano in view of Hunt with the teachings of Watanabe. Watanabe provides a solution in which the reliability of the information exchanged among participants is ensured, and the soundness of block chain is maintained. The attack by malicious participant is avoided. The malicious producer which connects and attacks a block is avoided (Watanabe Abstract; Paragraph [0010-0023 and 0106]).

Regarding Claim 2, Kano in view of Hunt and Watanabe disclose the blockchain network of Claim 1. Kano in view of Hunt and Watanabe further disclose wherein the first node is further configured to receive a transaction request associated with the transaction (Kano Figure 6; Paragraph [0049-0050] Each of the private nodes 2b that received the recording request of the transaction Tr verifies the signature attached to the recording request using a public key corresponding to the secret key of the source of the transfer).

Regarding Claim 3, Kano in view of Hunt and Watanabe disclose the blockchain network of Claim 1. Kano in view of Hunt and Watanabe further disclose wherein the first node is further configured to determine that between the second node and a fourth node the second node is in charge of a validation of the transaction (Kano Figure 6; Paragraph [0009 and 0052] Validation from destination node; Hunt Paragraph [0023] Validating peer nodes; Watanabe Figure 1; Paragraph [0046] Block chain verification apparatus).

Regarding Claim 4, Kano in view of Hunt and Watanabe disclose the blockchain network of Claim 1. Kano in view of Hunt and Watanabe further disclose wherein the first node is further configured to broadcast an information, which does not include a virtual currency, to the blockchain network (Watanabe Paragraph [0012] Various blockchain transactions including contract agreements; Paragraph [0051-0071] Broadcasting of updated data to other apparatus via the P2P network. Thereby, up-to-date data generated within the computer is shared with other computers; If new blockchain is successfully generated, data on the new blockchain is broadcast to the P2P network to be shared with the other terminals).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kano in view of Hunt and Watanabe as applied to claim 1 above, and further in view of Ford et al. U.S. Patent Application Publication 2016/0260171, hereinafter Ford.

Regarding Claim 5, Kano in view of Hunt and Watanabe disclose the blockchain network of Claim 4. Kano in view of Hunt and Watanabe disclose transmission of a notification messages and broadcasting of information (Watanabe Paragraph [0051-0071]) but fail to explicitly disclose wherein the first node simultaneously sends the notification message and broadcasts the information. 
However, Ford more specifically teaches wherein the first node simultaneously sends the notification message and broadcasts the information (Ford Figure 3 and 4; Paragraph [0115-0125] Multiple actions that may be broadcast and transmitted including a broadcast and information regarding a notification such as acceptance, rejection or payout).


Regarding Claim 6, Kano in view of Hunt and Watanabe disclose the blockchain network of Claim 4. Kano in view of Hunt and Watanabe briefly disclose the use of a ledger of the blockchain network (Hunt Paragraph [0024-0034]; Watanabe Paragraph [0002 and 0012]) but fail to explicitly disclose a fifth node configured to record the information in a ledger of the blockchain network.
However, Ford more specifically teaches a fifth node configured to record the information in a ledger of the blockchain network (Ford Figure 1; Paragraph [0042-0064] Devices that facilitate marketplaces and marketplace transactions using a decentralized secured transaction ledger).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kano in view of Hunt and Watanabe with the teachings of Ford. Ford provides techniques which enables reducing risk of creating and participating in a commodity marketplace exchange without using a centralized intermediary, thus utilizing a secure distributed transactional ledger as an integration framework to support 

Regarding Claim 7, Kano in view of Hunt and Watanabe and Ford disclose the blockchain network of Claim 6. Kano in view of Hunt and Watanabe and Ford further disclose a sixth node, wherein the sixth node and the second node are configured to settle the transaction therebetween based on the information in the ledger (Ford Figure 1; Paragraph [0042-0064] Devices that facilitate marketplaces and marketplace transactions using a decentralized secured transaction ledger).

Regarding Claim 8, Kano in view of Hunt and Watanabe and Ford disclose the blockchain network of Claim 6. Kano in view of Hunt and Watanabe and Ford further disclose a sixth node; and a seventh node configured to, based on the information, activate the second node and the sixth node to settle the transaction therebetween (Ford Figure 1; Paragraph [0042-0064] Devices that facilitate marketplaces and marketplace transactions using a decentralized secured transaction ledger).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kano in view of Watanabe.

Regarding Claim 9, Kano discloses a method of operating a blockchain network (Abstract; Figure 1, 2, 5 and 6), comprising: 

validating the transaction by the second node in response to the transaction validation request from the first node (Step 7-9 of Figure 6; Paragraph [0052-0057] processing of the private node 2b that received the approval request of the block, that is, the request destinations B to D of approval. An approval result with a signature is generated. In a case where the block can be approved, as illustrated in FIG. 8(b), the signature by the own secret key is entered in a column assigned to the own node 2b among the signature columns for an approval destination. The approval result with the signature is transmitted to a request source A of approval.); 
informing the first node of an approval of the transaction by the second node and by using a P2P network in response to the validation (Step 9-10 of Figure 6; Paragraph [0057-0058] The approval result with the signature is transmitted to a request source A of approval. validity of the signature attached to the approval result is verified using public keys of the request sources B to D of approval (Step 10). In a case where it is determined that the request destination of approval is valid, the processing proceeds to Step 11); 

Kano disclose the limitations of Claim 9 but fail to explicitly disclose wherein the first node broadcasts information that does not include a virtual currency to the second node and the third node in the blockchain network.
However, Watanabe more specifically teaches wherein the first node broadcasts information that does not include a virtual currency to the second node and the third node in the blockchain network (Paragraph [0012] Various blockchain transactions including contract agreements; Paragraph [0051-0071] Broadcasting of updated data to other apparatus via the P2P network. Thereby, up-to-date data generated within the computer is shared with other computers; If new blockchain is successfully generated, data on the new blockchain is broadcast to the P2P network to be shared with the other terminals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kano with the teachings of Watanabe. Watanabe provides a solution in which the reliability of the information exchanged among participants is ensured, and the soundness of block chain is maintained. The attack by malicious 

Regarding Claim 10, Kano in view of Watanabe disclose the method of operating the blockchain network of Claim 9, Kano in view of Watanabe further disclose receiving a transaction request associated with the transaction by the first node (Kano Figure 6; Paragraph [0049-0050] Each of the private nodes 2b that received the recording request of the transaction Tr verifies the signature attached to the recording request using a public key corresponding to the secret key of the source of the transfer).

Regarding Claim 11, Kano in view of Watanabe disclose the method of operating the blockchain network of Claim 9, Kano in view of Watanabe further disclose determining by the first node that between the second node and a fourth node the second node is in charge of a validation of the transaction (Kano Figure 6; Paragraph [0009 and 0052] Validation from destination node; Watanabe Figure 1; Paragraph [0046] Block chain verification apparatus).

Regarding Claim 12, Kano in view of Watanabe disclose the method of operating the blockchain network of Claim 9, Kano in view of Watanabe further disclose broadcasting an information, that does not include a virtual currency, to the blockchain network by the first node (Watanabe Paragraph [0012] Various blockchain transactions including contract agreements; Paragraph [0051-0071] Broadcasting of updated data to other apparatus via the P2P network. Thereby, up-to-date data generated within the computer is shared with other computers; If new .

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kano in view of Watanabe as applied to claim 9 above, and further in view of Ford.

Regarding Claim 13, Kano in view of Watanabe disclose the method of operating the blockchain network of Claim 12. Kano in view of Watanabe (Watanabe Paragraph [0051-0071]) disclose sending a notification and broadcasting but fail to explicitly disclose wherein the sending the notification message and broadcasting the information includes: simultaneously sending the notification message and broadcasting the information.
However, Ford more specifically teaches wherein the sending the notification message and broadcasting the information includes: simultaneously sending the notification message and broadcasting the information (Ford Figure 3 and 4; Paragraph [0115-0125] Multiple actions that may be broadcast and transmitted including a broadcast and information regarding a notification such as acceptance, rejection or payout).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kano in view of Watanabe with the teachings of Ford. Ford provides techniques which enables reducing risk of creating and participating in a commodity marketplace exchange without using a centralized intermediary, thus utilizing a secure distributed transactional ledger as an integration framework to support communications between parties, transfer of funds from one party to another party and 

Regarding Claim 14, Kano in view of Watanabe disclose the method of operating the blockchain network of Claim 12. Kano in view of Watanabe briefly disclose the use of a ledger in the block chain network (Watanabe Paragraph [0002 and 0012]) but fail to explicitly disclose recording the information in a ledger of the blockchain network.
However, Ford more specifically teaches recording the information in a ledger of the blockchain network (Ford Figure 1; Paragraph [0042-0064] Devices that facilitate marketplaces and marketplace transactions using a decentralized secured transaction ledger).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kano in view of Watanabe with the teachings of Ford. Ford provides techniques which enables reducing risk of creating and participating in a commodity marketplace exchange without using a centralized intermediary, thus utilizing a secure distributed transactional ledger as an integration framework to support communications between parties, transfer of funds from one party to another party and specifications necessary for provisioning or transfer of virtual goods by a seller to benefit of a buyer (Ford Abstract; Paragraph [0045, 0048 and 0076]).

Regarding Claim 15, Kano in view of Watanabe and Ford disclose the method of operating the blockchain network of Claim 14. Kano in view of Watanabe and Ford further disclose settling the transaction between a sixth node and the second node based on the 

Regarding Claim 16, Kano in view of Watanabe and Ford disclose the method of operating the blockchain network of Claim 14. Kano in view of Watanabe and Ford further disclose activating the second node and a sixth node based on the information in the ledger to settle the transaction therebetween (Ford Figure 1; Paragraph [0042-0064] Devices that facilitate marketplaces and marketplace transactions using a decentralized secured transaction ledger).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Inoue U.S. Patent Application Publication 2019/0244227 – Bulletin Board Information Management System
Kozloski et al. U.S. Patent Application Publication 2018/0255090 – Blockchain Web Browser Interface
Darnell et al. U.S. Patent Application Publication 2018/0342171 - Method For Managing Lifelong Learner Events On Blockchain, Involves Validating Transactions Using Validating Distributed Peer-to-Peer Devices That Run Several Chaincodes Related To Management Of Lifelong Learner Events
Muftie U.S. Patent 9,635,000 - Blockchain Identity Management System Based On Public Identities Ledger

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414